Citation Nr: 1637486	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO. 13-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 
 
The Veteran testified before the undersigned Veterans Law Judge via videoconference in July 2014. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have a current hearing loss disability for VA purposes in the right ear.

2. The Veteran's current left ear hearing loss is not etiologically related to his military service.



CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a June 2012 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The July 2012 and August 2015 VA examiners performed in-person examinations, and these examiners and a November 2015 author of a VA addendum medical opinion report provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). This VA examinations and addendum medical opinion are adequate to decide the Veteran's claims. 

In March 2015, the Board remanded the case to ask the Veteran to identify any outstanding relevant evidence or treatment records, associate any identified outstanding records, schedule the Veteran for a VA examination, and issue a supplemental statement of the case (SSOC) if any benefit remained denied by the RO. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

The Veteran contends that his current bilateral hearing loss was caused by noise exposure he experienced during military service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). Sensorineural bilateral hearing loss (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303(b); thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee, 34 F.3d at 1043.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran had a VA examination to determine the extent of his hearing loss in July 2012. An audiogram showed the following pure tone thresholds, in decibels:




 HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
15
30
35
60
LEFT
15
10
15
45
50
50

The Veteran's Maryland CNC speech recognition scores were 94 percent for both ears. The examiner determined that he had sensorineural hearing loss in the frequency ranges of 500 to 4000 Hz and 6000 Hz or higher for both ears. However, only the left ear showed a hearing loss disability for VA purposes by these results. 


The Veteran had another VA examination in August 2015, during which the audiogram showed the following pure tone thresholds, in decibels:




 HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
20
20
30
35
65
LEFT
20
20
30
50
50
55

The Veteran's Maryland CNC speech recognition scores were 98 percent for bilaterally. This examiner determined that he had sensorineural hearing loss in the frequency ranges of 500 to 4000 Hz for both ears. However, only the left ear showed a hearing loss disability for VA purposes .

In his April 2013 substantive appeal (VA Form 9), the Veteran only indicated that he has had hearing problems in his left ear since military service. Similarly, at the July 2014 Board hearing, the Veteran predominately endorsed symptoms of hearing loss for the left ear but he also indicated that family members have told him that he generally cannot hear. 

The Veteran does not have a current hearing loss disability in his right ear for VA purposes. In particular, while he does currently have abnormal hearing in this ear, there is no indication from the July 2012 and August 2015 VA examinations that he has a hearing loss disability for VA purposes. These reports do not show that his right ear auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater. Moreover, these audiological evaluations showed speech recognition scores of 94 percent or higher for the right ear using the Maryland CNC Test. See 38 C.F.R. § 3.385.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997). For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Because the evidence does not show that the Veteran has had a hearing loss disability in the right ear during the appellate period, his claim for service connection must be denied for this ear. 

Accordingly, as the preponderance of the evidence is against service connection for right ear hearing loss, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Of course, should the Veteran ever meet the VA definition as having right ear hearing loss in the future, he is certainly free to file a claim to reopen service connection for this disorder. 

In regards to the left ear, the two VA examinations showed that he has current hearing loss for VA purposes, as indicated by several pure tone thresholds above 40 decibels in the 3000 Hz and 4000 Hz frequencies. Thus, the presence of a current hearing loss disability in the left ear is not in question. 

Regarding the second element, the Veteran's service treatment records include a December 1963 enlistment examination, which showed that he scored a 15 out of a possible 15 on the whispered voice test for both ears and that he complained of runny ears. Additionally, an audiogram tracing card without a date (AF Form 164), which corresponds to the enlistment evaluation in December 1963, showed the following pure tone thresholds, in decibels:




 HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5 (10)
-5 (5)
0 (10)
-5 (5)
-5 (0)
X
LEFT
0 (15)
0 (10)
0 (10)
-5 (5)
-5 (0)
X


A May 1965 audiogram showed the following pure tone thresholds, in decibels:




 HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-10 (5)
5 (15)
0 (10)
X
-10 (-5)
X
LEFT
-5 (10)
0 (10)
5 (15)
X
-10 (-5)
X

An April 1966 hearing conservation audiogram showed the following pure tone thresholds, in decibels:




 HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5 (20)
10 (20)
10 (20)
5 (15)
10 (15)
0 (10)
LEFT
5 (20)
5 (15)
5 (15)
5 (15)
0 (5)
10 (20)

Prior to November 1966, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1966, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). The pre-November 1966 induction audiogram and service treatment records are usually assumed to reflect ASA standards; thus, the Board has converted the ASA standards into ISO standards, as reflected in the parentheses above. Moreover, an "X" indicates that the pure tone threshold result is unavailable. 

The Veteran's October 1967 separation examination showed the following pure tone thresholds, in decibels:




 HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
5
5
5
50
LEFT
0
0
5
15
5
20

The evaluator noted that the Veteran had high frequency hearing loss on the right in the 6000 frequency. 

In addition to these records, the Veteran has consistently indicated that he was exposed to acoustic trauma in service due to airplane and jet engine noise. His DD-214 shows that his military occupational specialty (MOS) was as an aircraft mechanic. The Veteran's statements are credible because they are consistent with the record and the circumstances of his military service. Thus, he was exposed to acoustic trauma in service, and the second element of service connection for the left ear is met. 

Regarding the nexus requirement for the left ear, the record includes the Veteran's statements and the medical opinions of three VA examiners. In the April 2013 VA Form 9 and during the July 2014 Board hearing, the Veteran contended that his current left ear hearing loss was caused by noise exposure in service. He testified that he was provided with soft, plastic earplugs in the military but that he could hear the noise in spite of this protection. 

The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, he is not competent to offer an opinion as to etiology of his hearing loss due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hearing loss requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the etiology of his left ear disorder. 

The July 2012, August 2015, and November 2015 VA examiners' opinions, which are competent on the issue of etiology of medically complicated matters, are of more probative value. The July 2012 VA examiner concluded that the Veteran's left ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by the in-service noise exposure. The examiner explained that the 1965 and the separation audiograms showed no significant auditory threshold shifts. The examiner further noted that exposure to either impulse sounds or continuous exposure can cause temporary threshold shifts, which usually abated in 16 to 48 hours after exposure. The examiner further explained that impulse noise and continuous, repeated exposure to loud noise may result in immediate and permanent haring loss. However, since the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the Veteran's hearing recovered without permanent hearing loss. 

Similarly, the August 2015 VA examiner also concluded that it was not likely that the Veteran's left ear hearing loss was related to noise exposure during military service because he has an audiometric separation audiogram that was non-disabling by VA standards for this ear. The examiner explained an Institute of Medicine study has determined that understanding of the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely. The examiner also noted that this study concluded that the most pronounced effects of a given noise exposure on the pure tone thresholds were measurable immediately following the noise exposure. 

In a November 2015 addendum medical opinion, a VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's current left ear hearing loss was caused or aggravated by his military noise exposure. The examiner explained that the Veteran's hearing, as recorded on all examinations from the time he entered service to his separation, were within normal limits and without significant shift from induction to discharge. The examiner stated that the National Institute for Occupational Safety and Health (NIOSH) recommends that significant threshold shift is defined as a 15 decibel shift or more at any one frequency of 500 Hz to 4000 Hz. The examiner also noted that the Veteran did not have any hearing complaints listed in his claims file or in any of his health entries. The examiner pointed to the April 1966 hearing conservation data form (AF Form 1490), which asks for a subjective estimate of hearing, in which Veteran selected "good" from the list of good, fair, or poor. The examiner concluded that this objective data showed that no permanent significant shift occurred from induction to separation. The examiner noted the time gap of 45 years from separation from service to the Veteran's current high frequency, sensorineural hearing loss in the left ear. The examiner explained that this type of hearing loss is consistent with hearing loss due to normal aging. 

The July 2012, August 2015, and November 2015 examiners' opinions are highly probative evidence regarding the etiology of this disorder because of the examiners' expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms. After considering the Veteran's statements and the VA examiners' opinions, the Board finds that the Veteran's current left ear hearing loss is not etiologically related to his military service.

Therefore, as the preponderance of the evidence is against service connection for left ear hearing loss, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


